DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34, 35 and 37-44,54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 34, it is described that ”at the desired depth, the implant mount is capable of moving in the first direction and a second direction opposite the first direction relative to the master tube while mated with the dental implant” in lines 12-14. The capability of the implant mount to move in the first direction after it has reached the desired 
Regarding claim 54, it is described that “when the first notch on the implant mount is axially aligned with the desired indicia on the master tube, the desired indicia on the master tube is positioned within the first notch when viewing the master tube through the first notch from the top surface” is not found in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 35, 37-44, 49-51 and 54-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, it is claimed that “at the desired depth, the implant mount is capable of moving in the first direction and a second direction opposite the first direction relative to the master tube while mated with the dental implant” in lines 12-14, is confusing. It is already described that the first direction is by a rotational force to thread the dental implant to the desired depth. It is not understood if the recitation is describing that it further moves in the first direction, in this way threading the dental implant into a 
Regarding claim 49, the use of the terms “each notch” and “first notch” in lines 13, 14 and 16 is confusing. It is not understood if said terms refer to the “plurality of notches” used in line 12-13, or if are referring to other notches. For examination purposes, the recitation will be treated as “each notch of the plurality of notches” and “first notch of the plurality of notches”.
Claim Objections
Claim 49 is objected to because of the following informalities:  In line 20 of the claim is used the term “the dental plan”. The Office understands that said term refers to “a dental plan”. It is suggested to change the above term accordingly.  Appropriate correction is required.
Claims 34 and 49 are objected to because of the following informalities: In line 14 of claim 34 and in line 15 of claim 49 use the term “dental implant”. It is understood that said term refers to the “threaded dental implant” of line 1 of each claim. In order to avoid potential confusion it is suggested to use one of the above term across the claims. Appropriate correction is required.
Allowable Subject Matter
Claims 34, 35 and 37-44, 49-51 and 54-56
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 34, the limitation describing that at the desired depth, the implant mount is capable of moving in the first direction and a second direction opposite the first direction relative to the master tube while mated with the dental implant, and the step of applying a second rotational force to the implant mount to position to the at least one indicia on the implant mount such that the at least one indicia on the implant mount is longitudinally spaced from and axially aligned with a desired indicia of the plurality of indicia on the master tube such that the non-rotational feature of the threaded dental implant is at a known position within the opening are not found in the prior arts of De Moyer, Beaty, Aravena, Swaelens, Poirier, or Schmitt.
Regarding claim 49, the limitation describing that the implant mount includes a flange having a plurality of notches extending circumferentially around the implant mount, where each notch extends from the top surface to the bottom surface of the flange and each notch aligns with a non-rotational feature of the dental implant; and the step of further rotating the implant mount until a first notch is longitudinally spaced from and axially aligned with a desired indicia of the plurality of indicia on the master tube such that the non-rotational feature of the threaded implant is at a known location and has a known orientation defined by the surgical guide in accordance with the dental plan are not found in the prior arts of De Moyer, Beaty, Aravena, Swaelens, Poirier, or Schmitt
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772